Mr. Justice Wilkin delivered the opinion of the Court: This was an attempt on the part of the city of Mt. Carmel to have the county court of Wabash county, at a probate term, confirm a special tax levied for the purpose of paying for the improvement of a street. Appellees, a part of the owners whose property had been assessed, appeared, and, without questioning the jurisdiction of the court, filed their objections, to the report of the commissioners, the substance of which was, that the “assessment was not made against the property therein described in proportion to the benefits accruing to the same, as provided by the ordinance.” The hill of exceptions shows that the city introduced no evidence except the report of the commissioners. Appellees offered evidence to support. their objections, but it was, on objection of the city, ruled out. Thereupon the court made an order setting aside the report of the commissioners, and the city appeals. It would be difficult to get more irregularity and confusion in a small record than appears in this one. We have not examined the ordinance and proceedings thereunder prior to the report of the commissioners, to see whether or not, at a law term of the court, and on proper objections, the special tax levied could be sustained. That question is not presented. The court having assumed jurisdiction of the case, it is impossible to discover from this record upon what ground it refused to confirm the assessment, — at least as to those property holders who filed no objections. As to them it had nothing to do but confirm the assessment reported by the commissioners. (1 Starr & Curtis’ Stat. chap. 24, sec. 30, pars. 146, 498.) As to those filing objections, all the evidence offered by them having been excluded, a confirmation of the report as to them, also, would seem to follow as a matter of course. At least nothing is here shown to the contrary. There is, however, an insuperable barrier to any judgment in this court based on the rulings of the county court, in the fact that it had no jurisdiction, at a probate term, to make any order whatever affirming or setting aside the assessment. It was decided in East St. Louis v. Wittich, 108 Ill. 449, that a county court had no jurisdiction, at a probate term, to assess the cost of a local improvement, under the statute relating to cities and villages. The reasoning there applies to cases of special taxation as well as of special assessments. Section 17, chapter 24, of the Revised Statutes, (Starr & Curtis, par. 133, p. 491,) provides that special taxation shall be assessed and collected in the way provided for assessing and collecting special assessments. In either case the assessment must be confirmed by the court in a proceeding “conducted as in other cases at law.” The manner in which the hearing is to be had does not depend in any way upon whether a jury may be called. No good reason can be shown for holding there is jurisdiction in the one case and not in the other. The county court being without jurisdiction at a probate term, its order setting aside the report of the commissioners was void. It will therefore be reversed, but as it was entered at the instance of appellant it ¿must pay the costs of this appeal, and if it desires to proceed further in said assessment it must file its petition to a law term of said county court. Order reversed.